Exhibit 10.34

MARVELL TECHNOLOGY GROUP LTD.

AMENDED AND RESTATED

1995 STOCK OPTION PLAN

NOTICE OF STOCK UNIT AWARD

You have been granted Stock Units representing shares of Common Stock of Marvell
Technology Group Ltd. (the “Company”) on the following terms and pursuant to
such other terms and conditions as are set forth in the Stock Unit Agreement and
the Amended and Restated 1995 Stock Option Plan (the “Plan”), both of which are
attached to and made a part of this document.  Certain capitalized terms used in
this Notice of Stock Unit Award are defined in the Plan.

Name of Participant:

 

 

 

 

 

Total Number of Stock Units Granted:

 

 

 

 

 

Date of Grant:

 

                              ,      

 

 

 

Vesting Start Date:

 

                              ,      

 

 

 

Vesting Schedule:

 

[20]% of the Stock Units subject to this award vest after the first anniversary
of the Vesting Start Date and the remaining [80]% of the Stock Units subject to
this award vest in equal quarterly installments following the first anniversary
of the Vesting Start Date, subject to your Continuous Service.

 

By signing this document, you acknowledge receipt of a copy of the Plan, and
agree that (a) these Stock Units are granted under and governed by the terms and
conditions of the Plan and the Stock Unit Agreement; (b) you have carefully
read, fully understand and agree to all of the terms and conditions described in
the attached Stock Unit Agreement and the Plan; (c) you understand and agree
that the Stock Unit Agreement, including its cover sheet and attachments,
constitutes the entire understanding between you and the Company regarding this
Award, and that any prior agreements, commitments or negotiations concerning
this Award are replaced and superseded; and (d) you have been given an
opportunity to consult legal counsel with respect to all matters relating to
this Award prior to signing this cover sheet and that you have either consulted
such counsel or voluntarily declined to consult such counsel.  The Stock Unit
Agreement and prospectus are available on the Company’s website at
https://intranet/stockselfservice or by request from the Company’s Stock
Administration Department.  You hereby agree that these documents are deemed to
be delivered to you.

[NAME OF PARTICIPANT]

 

MARVELL TECHNOLOGY GROUP LTD.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Its:

 

 

Print Name

 

 

 


--------------------------------------------------------------------------------


MARVELL TECHNOLOGY GROUP LTD.

AMENDED AND RESTATED

1995 STOCK OPTION PLAN

STOCK UNIT AGREEMENT

Payment for Stock Units

 

No payment is required for the Stock Units you receive.

 

 

 

Vesting

 

Subject to the terms and conditions of the Plan and this Stock Unit Agreement
(the “Agreement”), your Stock Units vest in accordance with the schedule set
forth in the Notice of Stock Unit Award.

 

 

 

Forfeiture

 

When your common-law employment with the Company or a Subsidiary terminates for
any reason, vesting of your Stock Units subject to such Award immediately stops
and such Award expires immediately as to the number of Stock Units that are not
vested as of the date such Continuous Service terminates.

 

 

 

 

 

This means that the unvested Stock Units will immediately be cancelled. You
receive no payment for Stock Units that are forfeited.

 

 

 

 

 

The Company determines when your Continuous Service terminates for this purpose
and all purposes under the Plan.

 

 

 

 

 

If you go on a leave of absence for any reason, then unless otherwise adjusted
in accordance with the Company’s leave of absence policy or the terms of your
leave, the vesting schedule specified in the Notice of Stock Unit Award will be
adjusted to suspend vesting after the first 90 days of leave unless you return
to work on or before the 91st day following commencement of the leave.

 

 

 

Nature of Stock Units

 

Your Stock Units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue shares of Common Stock (or distribute
cash) on a future date. As a holder of Stock Units, you have no rights other
than the rights of a general creditor of the Company.

 

 

 

No Voting Rights or Dividends

 

Your Stock Units carry neither voting rights nor rights to dividends. You, or
your estate or heirs, have no rights as a stockholder of the Company unless and
until your Stock Units are settled by issuing shares of the Company’s Common
Stock. No adjustments will be made for dividends or other rights if the
applicable record date occurs before your stock certificate is issued, except as
described in

 


--------------------------------------------------------------------------------


 

 

the Plan.

 

 

 

Stock Units Nontransferable

 

You may not sell, transfer, assign, pledge or otherwise dispose of any Stock
Units. For instance, you may not use your Stock Units as security for a loan.

 

 

 

Settlement of Stock Units

 

Each of your Stock Units will be settled when it vests.

 

 

 

 

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested Stock Unit; provided, however, that no fractional Share
will be issued or delivered pursuant to the Plan or this Agreement, and the
Administrator will determine whether cash will be paid in lieu of any fractional
Share or whether such fractional Share and any rights thereto will be canceled,
terminated or otherwise eliminated.

 

 

 

Withholding Taxes and Stock Withholding

 

Notwithstanding any contrary provision of this Agreement, no certificate
representing the Shares will be issued to you unless and until satisfactory
arrangements (as determined by the Company) will have been made by you with
respect to the payment of income, employment and other taxes which the Company
determines must be withheld with respect to such Shares so issuable (the
“Withholding Taxes”).

 

 

 

 

 

In its discretion, the Company may withhold otherwise deliverable Shares upon
vesting of Stock Units, according to the vesting schedule, having a Fair Market
Value equal to the minimum amount required to be withheld for the payment of the
Withholding Taxes pursuant to such procedures as the Company may specify from
time to time. The Company will not retain fractional Shares to satisfy any
portion of the Withholding Taxes. If the Company determines that the withholding
of whole Shares results in an over-withholding to meet the minimum tax
withholding requirements, a reimbursement will be made to you as soon as
administratively possible.

 

 

 

 

 

The Company may also provide for the payment of Withholding Taxes, in whole or
in part, by one of the additional following alternatives:

 

 

 

 

 

(a) you provide irrevocable instructions to a Company-designated broker to
deliver cash to the Company (or your employer) from your previously established
account with such broker equal to the Withholding Taxes; or

 

 

 

 

 

(b) you provide irrevocable instructions to a Company-designated broker to sell
a sufficient number of Shares otherwise deliverable to you having a Fair Market
Value equal to the Withholding Taxes, provided that such sale does not violate
Company policy or

 

2


--------------------------------------------------------------------------------


 

 

applicable laws.

 

 

 

 

 

If you fail to make satisfactory arrangements for the payment of the Withholding
Taxes hereunder at the time any applicable Stock Units otherwise are scheduled
to vest pursuant to the vesting schedule, you will permanently forfeit such
Stock Units and any Shares otherwise deliverable with respect thereto, and the
Stock Units will be returned to the Company at no cost to the Company.

 

 

 

Restrictions on Resale

 

By signing this Agreement, you agree not to sell any shares of the Company’s
Common Stock issued upon settlement of the Stock Units at a time when applicable
laws or Company policies prohibit a sale. This restriction will apply as long as
you are an employee, consultant or director of the Company or a subsidiary of
the Company.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of Stock Units covered by this Award may be adjusted pursuant
to the Plan.

 

 

 

Beneficiary Designation

 

You may dispose of your Stock Units in a written beneficiary designation. A
beneficiary designation must be filed with the Company on the proper form. It
will be recognized only if it has been received at the Company’s headquarters
before your death. If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
Stock Units that you hold at the time of your death.

 

 

 

Entire Agreement; Governing Law

 

The Plan is incorporated herein by reference. The Plan, the Notice of Stock Unit
Award and this Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements and all contemporaneous oral undertakings and
agreements of the Company and you with respect to the subject matter hereof,
including but not limited to the grant or promise of any right or option to
purchase shares of capital stock of the Company to you pursuant to any
employment agreement or offer letter delivered by the Company to you or
otherwise, and may not be modified to materially and adversely affect your
interest except by means of a writing signed by the Company and you. This
Agreement is governed by California law except for that body of law pertaining
to its conflict of laws.

 

 

 

Acknowledgments

 

YOU ACKNOWLEDGE AND AGREE THAT THE VESTING OF THE STOCK UNITS SUBJECT TO THIS
AWARD IS EARNED ONLY BY CONTINUING CONSULTANCY OR EMPLOYMENT AT THE WILL OF THE
COMPANY (NOT THROUGH ANY

 

3


--------------------------------------------------------------------------------


 

 

OTHER MEANS, INCLUDING WITHOUT LIMITATION, THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OR ACQUIRING SHARES HEREUNDER). YOU FURTHER ACKNOWLEDGE AND AGREE
THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN WHICH IS INCORPORATED HEREIN BY
REFERENCE, SHALL CONFER UPON YOU ANY RIGHT WITH RESPECT TO CONTINUATION OF
EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH
YOUR RIGHT OR THE COMPANY’S RIGHT TO TERMINATE YOUR EMPLOYMENT OR CONSULTANCY AT
ANY TIME, WITH OR WITHOUT CAUSE.

 

 

 

 

 

You hereby authorize and direct your employer to disclose to the Company or any
subsidiary any information regarding your employment, the nature and amount of
the your compensation and the fact and conditions of your participation in the
Plan, as your employer deems necessary or appropriate to facilitate the
administration of the Plan.

 

 

 

 

 

You consent to the collection, use and transfer of personal data as described in
this paragraph. You understand and acknowledge that the Company, your employer
and the Company’s other subsidiaries hold certain personal information regarding
you for the purpose of managing and administering the Plan, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any shares or directorships
held in the Company and details of all options or any other entitlements to
shares awarded, canceled, exercised, vested, unvested or outstanding in the your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan and that the Company and/or any subsidiary may each further transfer
Data to any third party assisting the Company in the implementation,
administration and management of the Plan. You understand and acknowledge that
the recipients of Data may be located in the United States or elsewhere. You
authorize such recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purpose of administering your participation in
the Plan, including a transfer to any broker or other third party with whom you
deposit shares acquired under the Plan of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on your
behalf. You may, at any time, view the Data, require any necessary modifications
of Data or withdraw the consents set forth in this paragraph by contacting the
Human Resources Department of

 

4


--------------------------------------------------------------------------------


 

 

the Company in writing.

 

 

 

 

 

You acknowledge receipt of a copy of the Plan and represent that you are
familiar with the terms and provisions thereof, and hereby accept this award
subject to all of the terms and provisions thereof. You have reviewed the Plan,
this Agreement and the Notice of Stock Unit Award in their entirety, have had an
opportunity to obtain the advice of counsel prior to executing this award and
fully understand all provisions of such documents. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, the Notice of Stock
Unit Award or this Stock Unit Agreement. Notwithstanding the foregoing, if any
party brings any action, suit, counterclaim, cross-claim, appeal, arbitration,
or mediation for any relief against the other to enforce the terms of or to
declare rights under this Plan or the Stock Unit Agreement, in addition to any
damages and costs which the prevailing party otherwise would be entitled, the
non-prevailing party shall pay to the prevailing party a reasonable sum for
attorneys’ fees and costs incurred in bringing and prosecuting or defending such
action or enforcing any judgment, order, ruling, or award. You agree to timely
notify the Company upon any change in the residence address indicated below, and
acknowledge that the Company may at its discretion deliver share certificates
representing Shares issued pursuant to the settlement of this award to such
address. You agree to provide the Company within 7 days of the execution of this
Agreement the Consent of Spouse attached hereto if applicable, or within 7 days
of any event that would cause such consent to be applicable. You acknowledge
that the Company will rely on such agreement.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

5


--------------------------------------------------------------------------------


CONSENT OF SPOUSE

The undersigned spouse of the award recipient has read and hereby approves the
terms and conditions of the Plan, the Notice of Stock Unit Award and this
Agreement.  In consideration of the Company’s granting his or her spouse the
right to receive Shares as set forth in the Plan and this Agreement, the
undersigned hereby agrees to be irrevocably bound by the terms and conditions of
the Plan and this Agreement and further agrees that any community property
interest shall be similarly bound.  The undersigned hereby appoints the
undersigned’s spouse as attorney-in-fact for the undersigned with respect to any
amendment or exercise of rights under the Plan or this Agreement.

Dated:

 

 

 

 

 

 

Spouse of award recipient

 

 

 

 

 

«Spouse Name»

 


--------------------------------------------------------------------------------